EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tait Swanson (Reg. No. 48,226) on 1/4/2021.

The application has been amended as follows: 

IN THE ABSTRACT








A system and method is provided for controlling operating of an engine having a turbocharger with a compressor and an exhaust turbine, wherein the compressor is configured to provide a boost pressure and operate stably in a stable operating range between a surge line and a choke line of a compressor map.  A controller is configured to control an actuator to cause an operating point of the compressor to move along a predetermined path within a corridor along a safety zone in the compressor map.  The safety zone extends along the surge line.  The safety zone is selected to provide a distance between the surge line and the corridor that minimizes a reduction of the boost pressure such that a sufficient boost pressure is available after the network fault.  

IN THE SPECIFICATION

	[0001]  The present invention concerns an internal combustion engine having a generator driven by an internal combustion engine.

[0009]  This object is solved by embodiments of an internal combustion engine having the features described in detail below 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. Applicant’s arguments and interpretations present in pages 12-15 of the Applicant Arguments/Remarks (dated 12/10/2020) were persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 4, 2021